1
2
3
4
5
6
7
8
9                                   UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11   MICHAEL R. WARZEK,                              )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13           v.                                      )   REGARDING DEFENDANTS’ MOTION FOR
                                                         SUMMARY JUDGMENT
14                                                   )
     O. ONYEJE, et al.,
                                                     )   [ECF No. 55]
15                  Defendants.                      )
                                                     )
16                                                   )

17           Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.
18   § 1983.
19           Currently before the Court is Defendants’ motion for summary judgment, filed October 21,
20   2019.
21                                                       I.
22                                          RELEVANT HISTORY
23           This action is proceeding against Defendants M. Conanan, O. Onyeje, and Charles E. Young
24   for deliberate indifference to a serious medical need.
25           On August 2, 2018, Defendants filed an answer to the complaint.
26           On August 7, 2018, the Court issued the discovery and scheduling order.
27           On January 7, 2019, Defendants filed a motion for summary judgment for failure to exhaust
28   the administrative remedies. Plaintiff filed an opposition on February 5, 2019, and Defendants filed a
                                                         1
1    reply and objections on February 11, 2019. On March 12, 2019, the undersigned issued Findings and

2    Recommendations recommending that Defendants’ motion for summary judgment be granted, and

3    Plaintiff’s claim relating to the denial of a medical chrono be dismissed, without prejudice, for failure

4    to exhaust the administrative remedies. Plaintiff filed objections on April 15, 2019. On July 12, 2019,

5    the Findings and Recommendations were adopted in full and Plaintiff’s claim relating to the denial of

6    a medical chrono was dismissed, without prejudice.

7              On March 8, 2019, Plaintiff filed a second amended complaint which was lodged by the Court.

8    However, Plaintiff did not file a motion to amend the complaint until April 15, 2019, along with

9    another copy of the proposed second amended complaint which was lodged. Defendants filed an

10   opposition to Plaintiff’s motion to amend on May 6, 2019. On May 24, 2019, the undersigned issued

11   Findings and Recommendations recommending Plaintiff’s motion to amend the complaint be denied.

12   (ECF No. 46.) The Findings and Recommendations were adopted in full on August 23, 2019. (ECF

13   No. 52.)

14             On October 22, 2019, Plaintiff filed a motion to add Defendant Dr. Renee Kanan. (ECF No.

15   57.) Defendants filed an opposition on October 31, 2019, and Plaintiff did not file a reply. Local Rule

16   230(l).

17             On November 14, 2019, the undersigned issued Findings and Recommendations

18   recommending that Plaintiff’s motion to amend the complaint be denied. (ECF No. 63.) The Findings

19   and Recommendations were adopted in full on December 13, 2019. (ECF No. 67.)

20             As previously stated, on October 21, 2019, Defendants filed a motion for summary judgment.

21   (ECF No. 55.) Plaintiff filed an opposition on January 15, 2020, and Defendants filed a reply and

22   objections on January 23, 2020. (ECF Nos. 70, 71, 72.)

23   ///

24   ///

25   ///

26   ///

27   ///
28

                                                         2
1                                                       II.
2                                             LEGAL STANDARD
3           Any party may move for summary judgment, and the Court shall grant summary judgment if
4    the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
5    judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Washington Mut. Inc. v.
6    U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position, whether it be that a fact is disputed
7    or undisputed, must be supported by (1) citing to particular parts of materials in the record, including
8    but not limited to depositions, documents, declarations, or discovery; or (2) showing that the materials
9    cited do not establish the presence or absence of a genuine dispute or that the opposing party cannot
10   produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted).
11   The Court may consider other materials in the record not cited to by the parties, but it is not required
12   to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031
13   (9th Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
14          In judging the evidence at the summary judgment stage, the Court does not make credibility
15   determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984
16   (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all inferences in the light most
17   favorable to the nonmoving party and determine whether a genuine issue of material fact precludes
18   entry of judgment, Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d at
19   942 (quotation marks and citation omitted).
20                                                      III.
21                                                 DISCUSSION
22          A.      Summary of Plaintiff’s Complaint
23          The events at issue in the instant action took place while Plaintiff was incarcerated at Pleasant
24   Valley State Prison (PVSP).
25          Plaintiff’s medical conditions include, but are not limited to, Acid Reflux Disease (GERD),
26   Barrett’s Esophagus, Diverticulitis and Hiatal hernia, all of which are gastrointestinal in nature, and
27   can be controlled by a proper medical diet.
28

                                                         3
1            Plaintiff complained to his Primary Care Provided (PCP) Defendant M. Conanan that the

2    excessive amounts of seasoning and grease used in the food was making him physically sick and

3    causing him to choke and vomit. Defendant scheduled Plaintiff to see a registered dietitian.

4            On September 21, 2016, Plaintiff spoke with registered dietitian L. Hilton, who evaluated his

5    medical condition and recommended a host of food items that the Plaintiff should avoid to alleviate his

6    symptoms. This recommendation also included a list of health food items that the Plaintiff should eat

7    to help with his medical condition.

8            On or about October-December 2016, Plaintiff informed Defendant M. Conanan about

9    Hilton’s recommendation that he be given a medical chrono to allow him more time to fully chew and

10   eat his food in the kitchen, but the request was denied.

11           Plaintiff further informed Defendant M. Conanan that the greasy/spicy food was causing him

12   severe burning in his chest and esophagus, and that the recommendation of the registered dietitian was

13   not being adhered to. The dietitian recommended a host of food items the Plaintiff should avoid, and

14   such food items were served on a regular basis as part of the regular diet served to the inmate

15   population. Plaintiff submits that the food items recommended by the dietitian could only be provided

16   to Plaintiff by way of a special therapeutic diet-which Defendant Conanan continues to deny.

17           On or about November 21, 2016, after numerous letters, requests and interviews, Plaintiff filed

18   a formal medical appeal to the medical supervisors. In the appeal, Plaintiff mentioned that the failure

19   to provide him the means to follow the recommendations of the registered dietitian was contributing

20   to, and making his serious medical condition worse. Defendants Onyeje and Young continue to refuse

21   Plaintiff a proper medical diet to alleviate the serious pain he is forced to endure. Plaintiff’s medical

22   issues require the Defendants to make it possible for him to follow the recommendations of the

23   registered dietitian.

24           B.      Defendants’ Objections to Plaintiff’s Evidence

25           Defendants object to two statements made under penalty of perjury in Plaintiff’s memorandum

26   of points and authorities in support of his opposition, eight statements set forth in Plaintiff’s statement

27   of undisputed facts, and two documents submitted in support of Plaintiff’s declaration.

28

                                                          4
1            “[I]n motions for summary judgment with numerous objections, it is often unnecessary and

2    impractical for a court to methodically scrutinize each objection and give a full analysis of each

3    argument raised.” Doe v. Starbucks, Inc., No. SACV 08-cv-0582 AG (CWx), 2009 WL 5183773, at

4    *1 (C.D. Cal. Dec. 18, 2009). “This is especially true when many of the “objections are boilerplate

5    recitations of evidentiary principles or blanket objections” with limited or no analysis to the specific

6    items of evidence. Id.; see also Stonefire Grill, Inc. v. FGF Brands, Inc., 987 F.Supp.2d 1023, 1033

7    (C.D. Cal. 2013) (stating “[t]he Court will not scrutinize each objection and give a full analysis of

8    identical objections raised as to each fact”).

9           The Court need not and will not address each of Defendant’s objections individually and will

10   only address the relevant objections if necessary to the resolution of the motion. However, the Court

11   will address a couple evidentiary issues. First, the Court cannot consider as evidence Plaintiff’s

12   attempts to interpret his medical records, criteria, and statements regarding what he believes the

13   appropriate treatment should have been. See Fed. R. Evid. 702. It is undisputed that Plaintiff has no

14   medical training or education. (Pl.’s Dep. 11:11-19; 56:11-14; 85:10-13.) Therefore, to the extent

15   Plaintiff expresses opinions not based on his first-hand knowledge of the facts of this case, but instead

16   applies to specialized knowledge to which a lay person does not possess, the Court will not consider

17   such testimony. United States v. Conn, 297 F.3d 548, 554 (7th Cir. 2002). Second, Defendants object

18   to the meal sample reports which were likely disclosed by them during discovery as not authenticated.

19   (Defs.’ Obj. at p. 4, ECF No. 72.) An authentication objection in this circumstance is improper. Orr

20   v. Bank of America, NT & SA, 285 F.3d 764, 777 n.20 (9th Cir. 2002). However, to the extent the

21   meal sample reports contain statements by others, Defendants object as hearsay is sustained. To the

22   extent the Court does not explicitly address an objection, that objection is overruled as moot because

23   the Court did not rely upon the particular underlying evidence in deciding the instant motion for

24   summary judgment.

25          C.      Statement of Undisputed Facts

26          1.      Plaintiff is an inmate in the custody of the California Department of Corrections and

27   Rehabilitation (CDCR). Plaintiff is currently incarcerated at Valley State Prison (VSP). (Pl.’s Am.

28   Compl., ECF No. 11.)

                                                         5
1           2.      Plaintiff has acid reflux disease (GERD), Barrett’s esophagus, diverticulitis, and a

2    hiatal hernia and believes he needs a therapeutic diet because the food served at PVSP is too spicy.

3    (Id.; Pl.’s Dep. 64:15-18; 65:3-18.)

4           3.      Plaintiff has no medical training, no medical licenses, and is not a doctor. (Pl.’s Dep.

5    8:24-25; 9:20-25; 10:1-4.)

6           4.      Dr. Conanan was one of the physician Plaintiff saw when he was housed at Pleasant

7    Valley State Prison. Plaintiff characterized Dr. Conanan as the doctor he “relied on the most” and was

8    the “most competent.” Plaintiff also believed that Dr. Conanan was “more attentive than other

9    physicians” he had seen. Dr. Conanan was “conscientious as much as she could be based on the

10   environment that she was in and the rules she had to operate under.” (Pl.’s Dep. 17:25; 18:10-22;

11   19:14-25; 20:1-8.)

12          5.      CDCR and the California Correctional Health Care Services has an outpatient dietary

13   policy. That policy provides four medical diets: the gluten free diet, the hepatic diet, the pre-renal

14   diet, and renal diet. Plaintiff does not qualify for any of those diets. Under that policy, patients with

15   certain food sensitivities, such as GERD and Barrett’s esophagus are referred to a dietician for

16   education and counseling. CDCR’s standard “heart healthy” diet provides for additional calories so

17   that inmates can pick and choose foods that do not aggravate their conditions. This diet also includes

18   foods that would not aggravate the symptoms of GERD or Barrett’s esophagus. (Conanan Decl. ¶ 5,

19   Ex. A; Pl.’s Dep 60:9-25, 61:1-25, 64:1-25.)

20          6.      Plaintiff’s condition can be monitored with prescribed medications such as omeprazole,

21   routine esophagogastroduodenoscopy (EGD) tests, and dietary counseling. Plaintiff is currently

22   receiving medications for his condition. (Conanan Decl. ¶ 5.)

23          7.      Plaintiff takes omeprazole, ranitide, and antacid chewables to manage his conditions.

24   Plaintiff has no complaints about his medication regiment. (Pl.’s Resp. to Defs.’ Interrog. No. 10;

25   Pl.’s Dep. 66:15-25.)

26          8.      Plaintiff had an endoscopy back on December 9, 2011, which indicated that he had

27   Barrett’s esophagus. Plaintiff was supposed to sit for another endoscopy in October 2013, but he

28   signed a form indicating his refusal to sit for the procedure. (Id. ¶ 7.)

                                                          6
1           9.      In October 2015, Dr. Chokatos saw Plaintiff and discussed Plaintiff’s diagnosis of

2    Barrett’s esophagus. Plaintiff never had a repeat endoscopic procedure to monitor his condition. Dr.

3    Chokatos ordered Plaintiff to receive omeprazole, which is used to treat stomach and esophagus

4    problems by decreasing the amount of acid in the patient’s stomach. (Id. ¶ 8.)

5           10.     Plaintiff saw Dr. Conanan on January 11, 2016 in relation to his complaints about foot

6    pain. Plaintiff and Dr. Conanan discussed Plaintiff’s diagnosis of Barrett’s esophagus and the fact that

7    he had not had an EGD since December 2011. Dr. Conanan requested a EGD. (Id. ¶ 9; Feinberg

8    Decl. ¶ 9.)

9           11.     Plaintiff was scheduled to have the EGD on February 3, 2016. However, Plaintiff

10   refused to sit for that test after being advised of the risks of refusing to accept medical treatment.

11   (Conanan Decl. ¶ 10; Feinberg Decl. ¶ 11.)

12          12.     On or about September 7, 2016, Plaintiff submitted a request for medical services in

13   which he complained about the food being too spicy and asking to be able to receive a Kosher diet.

14   (Conanan Decl. ¶ 11.)

15          13.     Dr. Conanan saw Plaintiff about his request for services on September 9, 2016.

16   Plaintiff was adherent to his medication regiment, but Plaintiff wanted Dr. Conanan to approve him to

17   receive a Kosher diet. Dr. Conanan did not have the authority to order a Kosher diet and referred him

18   to see PVSP’s dietician. Dr. Conanan also has no authority over food preparation. (Id. ¶ 12; Pl.’s

19   Dep. 57:19-23; Feinberg Decl. ¶ 15.)

20          14.     On or about September 21, 2016, Plaintiff had a consultation with registered dietician

21   Ladon Hilton. Plaintiff was given educational materials about dietary choices for patients with GERD

22   and Barrett’s esophagus and provided him with counseling on the foods that he should eat from the

23   prison’s menu in order to avoid aggravating his symptoms. Plaintiff states that these foods may be

24   available to him, but the kitchen staff uses too much spice in preparing them. (Hilton Decl. ¶ 5; Pl.’s

25   Dep. 53:10-25; 54:1-25; 56; Feinberg Decl. ¶ 16.)

26          15.     Dr. Conanan saw Plaintiff again on October 13, 2016 for a follow-up with Plaintiff.

27   Plaintiff was adherent on his medications with no symptoms. Plaintiff again complained that the food

28   in the cafeteria was too spicy. Dr. Conanan provided Plaintiff educational materials and counseling

                                                          7
1    about foods he should eat that are part of the prison’s menu. Dr. Conanan also discussed Plaintiff’s

2    history of Barrett’s esophagus and ordered a repeat EGD test. (Conanan Decl. ¶ 13; Pl.’s Dep. 70:10-

3    25; 71:1-17; 72, Feinberg Decl. ¶ 17.)

4           16.     Plaintiff submitted an inmate grievance, in which he requested a Kosher diet as an

5    alternative to the spicy foods he was eating at the prison’s cafeteria. Dr. Conanan interviewed Plaintiff

6    on November 29, 2016. (Conanan Decl. ¶ 14.)

7           17.     Plaintiff appealed the first level decision to deny him any relief. Defendants Onyeje

8    and Young participated in the second-level’s decision to deny Plaintiff’s request for a Kosher diet.

9    Neither Onyeje nor Young provided Plaintiff with any medical treatment. (Young Decl. ¶¶ 2-5;

10   Onyeje Decl. ¶ 5; Pl.’s Dep. 20-23.)

11          18.     Plaintiff saw Dr. Conanan on December 13, 2016, for a consultation regarding Barrett’s

12   esophagus. Plaintiff was scheduled to have an EGD on December 6, 2016; however, he was not

13   prepped for the procedure and therefore did not have the procedure. (Conanan Decl. ¶ 15; Feinberg

14   Decl. ¶ 17.)

15          19.     Plaintiff saw Dr. Conanan for a follow-up appointment on December 20, 2016.

16   Plaintiff did not report any symptoms and Dr. Conanan rescheduled Plaintiff for his EGD. (Conanan

17   Decl. ¶ 16; Feinberg Decl. ¶ 20.)

18          20.     Dr. Conanan saw Plaintiff again on July 27, 2017. Records indicated that Plaintiff had

19   an EGD on April 5, 2017, and that the EGD indicated that Plaintiff no longer had Barrett’s esophagus.

20   Dr. Conanan continued Plaintiff on omeprazole. (Conanan Decl. ¶ 17.)

21          21.     Plaintiff was seen again by Dr. De La Sierra on October 5, 2017. Dr. De La Sierra

22   reported that Plaintiff was stable and asymptomatic. Plaintiff continued to take his omeprazole,

23   reduced his coffee intake and consumption of food that aggravated his heartburn. (Conanan Decl. ¶

24   19.)

25          22.     Plaintiff claims $18,000 in damages due to out of pocket expenses from “providing

26   himself food that he is/was able to eat from packages and the prison’s commissary.” Plaintiff

27   calculated this amount by adding up everything that he purchased at the canteen from 2007 until May

28   2018. (Pl.’s Resp. to Defs.’ Interrog. No. 13 (ECF No. 55-8); Pl.’s Dep. 88:10-25; 87:2-10.)

                                                        8
1           23.       On or about May 11, 2016, Plaintiff purchased 12 cans of Pepsi from the commissary

2    and drank some of them. (Pl.’s Dep. 88:5-25; 89:1-4.)

3           24.       On that same date, Plaintiff ordered ten Hershey’s chocolate bars with almonds and ate

4    some of them. (Pl.’s Dep. 89:6-10.)

5           25.       On June 14, 2016, Plaintiff ordered 2 units of barbecue sauce, buffalo wing flavored

6    potato chips and ten Hershey bars with almonds, which he ate. (Pl.’s Dep. 89:16-25.)

7           26.       On October 17, 2017, Plaintiff ordered thirteen cans of Pepsi and drank some of them.

8    He also ordered SF brand barbecue sauce and ate them. Plaintiff also ordered and ate Hershey bars

9    with almonds. (Pl.’s Dep. 90:4-15.)

10          27.       On May 24, 2018, Plaintiff placed another order with the commissary. This time he

11   ordered six cans of Pepsi, two cans of Sierra Mist, which he drank, eight Hershey bars with almonds,

12   which he ate, six units of barbecue flavored chips, which he ate, and ten units of chili flavored ramen,

13   which he ate. (Pl.’s Dep. 90:16-25; 91:1-7.)

14          28.       Plaintiff either ate the majority of foods he ordered or traded it for other food. (Pl.’s

15   Dep. 91:8-13.)

16          29.       Plaintiff was given educational materials that instructed him on a list of foods to avoid,

17   which included foods like chocolate, peppermint, spearmint, caffeinated beverage like coffee and

18   sodas, any foods with pepper in it, milk, yogurt, cheeses, fried meats, bacon, pepperoni, salami, hot

19   dogs, French fries, donuts, nuts, and nut butters. (Pl.’s Dep. 26:9-25; 27:1-25; 28:1-10.)

20          30.       The foods Plaintiff ordered through the Prison’s commissary are included in the foods

21   not recommended by the registered dietician at PVSP. These are foods that the dietician would not

22   recommend to Plaintiff if Plaintiff wanted to avoid the symptoms of GERD. (Hilton Decl. ¶ 6.)

23          C.        Analysis

24          Defendants argue that they chose a medically reasonable course of treatment for Plaintiff, and

25   their acts or omissions were not the proximate cause of his harm. Defendants further argue that they

26   are entitled to qualified immunity.

27          In opposition, Plaintiff argues that GERD and Barrett’s are not food sensitives but rather

28   medical conditions. (Pl. Opp’n at p. 5.) Plaintiff also contends that Defendants ignored registered

                                                           9
1    dietician Hilton’s recommendations. (Id.) Plaintiff also contends that his medical records were

2    unlawfully manipulated to reflect that a therapeutic diet was not medically necessary. Plaintiff further

3    argues that the medical records are contradictory in that one document reflects that Plaintiff is in need

4    of a Kosher diet but is not Jewish and the other document reflects no medical indication for a Kosher

5    diet. (Pl.’s Opp’n, Exs. C & D.)

6             While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

7    care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

8    an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

9    in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

10   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

11   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

12   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

13   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

14   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

15   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

16   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

17   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

18   quotation marks omitted); Wilhelm, 680 F.3d at 1122. Isolated occurrences of neglect do not rise to

19   the level of an Eighth Amendment violation. O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990)

20   (quotation marks omitted); Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

21            Defendants submit the expert opinion of Doctor Bennett Feinberg,1 who declares, in pertinent

22   part, the following:

23            In my medical opinion, Plaintiff’s claim that Defendants were deliberately indifferent to his
              serious medical needs by denying his request for a medical diet for his gastroesophageal reflux
24
25
     1
       Dr. Feinberg is Board Certified in Internal Medicine and has been licensed to practice medicine by the State of California
26   since 1997. (Feinberg Decl. ¶ 2.) Dr. Feinberg is currently employed by the California Correctional Health Care Services
     (CCHC) and serves as the Chief Medical Consultant for the CCHCS Office of Legal Affairs. (Id. ¶ 3.) He previously
27   served as a full-time primary care physician in two California prisons from January 2010 to January 2017. (Id. ¶ 4.)
     Before CCHCS, Dr. Feinberg served as a physician team leader and staff physician at Kaiser Permanente for twelve years.
28   (Id.)

                                                                 10
1           disease (GERD) is not supported by the medical record. Defendants were duly responsive to
            Plaintiff’s medical conditions, and provided treatment for his GERD that comports with
2           current medical standards of care. Plaintiff was provided with appropriate medications for
            GERD, and provided with appropriate EGD monitoring for Barrett’s esophagus, the potentially
3
            serious complication of poorly controlled GERD, limited only by Plaintiff’s repeated refusals
4           despite Defendants’ counseling of Plaintiff regarding the risks of his refusals. Plaintiff was
            also education on appropriate lifestyle modifications for GERD, including losing weight, as
5           Plaintiff was consistently ranging from obese to morbidly obese. Plaintiff was also advised not
            to lay down for several hours after eating. Regarding dietary recommendations, Plaintiff was
6
            advised that a kosher diet is not something that can be medically prescribed and is instead
7           arranged by religious services at the institutions. Nor is a kosher diet any more appropriate for
            GERD than the standard heart healthy diet given to all inmates. That standard heart healthy
8           diet provides many hundreds of calories per day beyond what is needed by the average adult
            precisely to allow for individuals to choose not to eat particular items that they do not like or
9           find gastrointestinally upsetting. Plaintiff was given specific recommendations, by his PCP Dr.
10          Conanan as well as by registered dietician Hilton, for which foods not to eat. He was advised
            not to eat spicy foods, yet in deposition testimony admitted to ordering from the canteen and
11          personally consuming chili flavored ramen soup and barbeque flavored chips. He was advised
            not to consume chocolate, yet in deposition testimony admitted to ordering from the canteen
12          and personally consuming numerous chocolate bars. Despite all of this, Plaintiff’s GERD
            appears to have improved under Defendant’s care, and Plaintiff suffered no harm from not
13
            receiving a medical diet for GERD. Plaintiff’s repeat EGD from April 5, 2017 showed that his
14          Barrett’s esophagus had resolved, and at Plaintiff’s most recent chronic care appointment
            earlier this year, his current PCP recommended decreasing his prescribed GERD medication
15          omeprazole.
16
     (Feinberg Decl. ¶ 24.)
17
            It is undisputed that CDCR and the California Correctional Health Care Services (CCHCS) has
18
     an outpatient dietary policy. That policy provides for four specialty medical diets: the gluten free diet,
19
     the pre-renal diet, the hepatic diet, and the renal diet. However, Plaintiff does not qualify for any of
20
     those diets. Pursuant to the policy, an inmate’s primary care physician can refer inmates with certain
21
     food sensitivities, such as GERD or Barrett’s esophagus, to a registered dietician for education and
22
     counseling. CDCR has a “heart healthy” diet for inmates, which provides them with additional
23
     calories so that inmates can pick and choose foods that do not aggravate any food sensitivities the
24
     inmates may have. This diet also includes food that would not aggravate the symptoms of GERD or
25
     Barrett’s esophagus.
26
            The undisputed evidence demonstrates that Defendant Dr. Conanan was not deliberately
27
     indifferent to Plaintiff’s serious medical needs. Rather, Dr. Conanan continuously evaluated and
28

                                                         11
1    treated Plaintiff for his condition. More specifically, Dr. Conanan submitted multiple requests for

2    Plaintiff to sit for EGD testing. However, Plaintiff refused to sit for the recommended EGD testing on

3    several different occasions which effectively prevented Dr. Conanan from monitoring the progress, if

4    any, of his Barrett’s esophagus. Furthermore, Dr. Conanan continued Plaintiff’s medication regimen,

5    which included omeprazole, a medication which treated Plaintiff’s gastrointestinal conditions. Dr.

6    Conanan also referred Plaintiff to registered dietician Hilton. Dietician L. Hilton declares, in pertinent

7    part, the following:

8           I am familiar with GERD, and from my experience as a dietician, I know that GERD can occur
            when stomach acid flows back into the patient’s esophagus. Common signs and symptoms of
9           GERD can include heartburn after eating, chest pain, difficulty swallowing, and vomiting.
            Factors that can aggravate these symptoms include eating certain food, such as fatty or fried
10
            foods, or spicy foods. Indeed, patients should avoid caffeine, chocolate, citrus fruits and
11          juices, carbonated beverages, mints, tomato products, fried and greasy foods, spicy foods,
            garlic, and onions. However, in my experience, GERD can be managed through medication
12          and dietary education. Patients can be properly educated on the types of food that will mitigate
            these symptoms, and these foods are regularly provided and available at all CDCR institutions.
13
            With proper medication and dietary education, the symptoms can be avoided.
14
            My consultation with [Plaintiff] occurred on September 21, 2016. At that time, [Plaintiff] told
15          me that he having difficulty eating spicy food. He stated that he was a Messianic Jew who,
            because of religious reasons, needed to have a Kosher diet. I advised him that providing diets
16          based on religious exercise is beyond my scope of practice. When I told [Plaintiff] that I could
17          not give him the Kosher diet, he wanted to leave the appointment; however, I persuaded him to
            receive dietary instruction on how to avoid aggravating his gastrointestinal conditions. At that
18          time, I told him to avoid foods that had mint or chocolate, avoid coffee, limit fatty foods for
            dinner, and to stay up for at least three hours after the last meal of the day.
19          …
20
            I have reviewed documents from [Plaintiff’s] inmate commissary receipts. These receipts
21          record food orders made by inmates at Pleasant Valley State Prison. It is the regular practice
            of Pleasant Valley State Prison to prepare these receipts when an inmate places food orders;
22          these records were prepared at or near the time the orders were placed by a person with
            knowledge of the transactions described in the receipts; and the receipts were prepared in the
23
            course of the regular practice of preparing receipts of these transactions. A true and correct
24          copy of [Plaintiff’s] inmate commissary receipts from October 9, 2012 until May 23, 2018 is
            attached as Exhibit D and Bates-stamped exhibits D00002-93. [Plaintiff’s] inmate receipt from
25          May 11, 2016, for example, indicates that he ordered 12 cans of Pepsi, a caffeinated beverage,
            ten Hershey’s chocolate bars with almonds, and chili ramen with beef. The following month,
26          on June 14, 2016, [Plaintiff] ordered another 12 cans of Pepsi, another 10 bars of Hershey’s
27          chocolate with almonds, barbecue sauce, and buffalo wing flavored potato chips.
            (ExD000042.) In December 2018, [Plaintiff] ordered “spice time bacon bits” and ground
28          cinnamon. (ExD000013.) [O]n September 13, 2018, he ordered hickory barbeque flavored

                                                         12
1           potato chips, chocolate wafer cookies, chocolate brownie cookies, and a macadamia nut
            cookie. (ExD000016-17.) In January 2019, he ordered 4 cans of wild cherry Pepsi, hot
2           crunchy cheese curls, lemon pepper spice time seasoning, S.F. Barbecue Sauce, Jebediah’s
            brand barbecue chips, and “Spice Time” brand minced onion. (ExD00002-3.) On occasion,
3
            [Plaintiff] has ordered Sriracha, spicy flavored beans, beef flavored salami, and jalapeno
4           peppers. (ExD000055.) Based on my experience providing dietary consultation to inmate
            patients with GERD, these foods would more than likely aggravate the symptoms of GERD
5           [Plaintiff] told me he was experiencing when I provided him with dietary consultation. I
            would not recommend that [Plaintiff] continue to consume these foods if he wanted to avoid
6
            the symptoms of GERD.
7
     (Hilton Decl. ¶¶ 4, 6.)
8
            Based on the evidence presented, there is no basis to find that Dr. Conanan ignored Plaintiff’s
9
     condition or was deliberately indifferent. By extension, Defendants Onyeje and Young were also not
10
     deliberately indifferent. Liability is generally not imposed on a medical officer who only acted to
11
     review and deny an inmate appeal. See, e.g., Vasquez v. Tate, No. 1:10-cv-01876-JLT (PC), 2013
12
     WL 1790143, at *8 (E.D. Cal. Apr. 26, 2013), citing Koch v. Neubarth, No. 1:09-cv-00116-SMS (PC),
13
     2009 WL 4019616, at *5 (E.D. Cal. 2009). However, “a medically-trained individual who is made
14
     aware of serious medical needs through reviewing a prisoner’s appeal may be liable for failure to treat
15
     those needs.” Rapalo v. Lopez, No. 11-cv-01695, 2017 WL 9311822, at *17 (E.D. Cal. Mar. 9, 2017);
16
     see also Pogue v. Igbinosa, No. 1:07-cv-01577-GMS, 2012 WL 603230, at *9 (E.D. Cal. Feb. 23,
17
     2012) (“emerging consensus, therefore, is that a medically-trained official who reviews and denies an
18
     appeal is liable under the Eighth Amendment when a plaintiff can show that the official knew, at least
19
     in part, from reading the appeal that the plaintiff had a serious medical issue and nevertheless chose
20
     not to offer treatment”). It is undisputed that Defendants Onyeje or Young did not personally examine
21
     or treat Plaintiff. Rather, Defendant Onyeje’s sole role involved approving Dr. Conanan’s requests for
22
     EGD and review of the second-level appeal. Defendant Young’s sole role was to review the second-
23
     level appeal. In denying Plaintiff’s appeal at the second level, Defendant Onyeje reviewed Plaintiff’s
24
     medical record and treatment provided by Dr. Conanan and determined that there was no medical need
25
     to provide any further relief as Dr. Conanan’s actions were medically appropriate and within CDCR
26
     policy. (Onyeje Decl. ¶ 5.) In addition, Defendant Young (who is not a medical doctor) reviewed the
27
     first level review conducted by Dr. Conanan and Dr. Ola and determined their actions were within
28

                                                        13
1    policy as Plaintiff was referred to a dietician and there was no diet for his condition. (Young Decl. ¶

2    5.)

3           With regard to Plaintiff’s contention that his medical records are contradictory, Plaintiff’s

4    claim is without merit. The progress note dated September 12, 2016, reflects that Plaintiff wished to

5    see a dietician to be changed to a Kosher diet, but it was noted that he was not Jewish and was not a

6    candidate for a Kosher diet. (Pl. Opp’n, Ex. C.) The progress note dated October 13, 2016, reflects

7    Plaintiff was seen by a dietician and referred to medical to have a prescription for a Kosher diet. (Pl.

8    Opp’n, Ex. D.) However, Plaintiff was advised by Dietician Hilton that he could not provide a Kosher

9    diet. (Hilton Decl. ¶ 5.) In addition, it was determined by medical staff that the heart healthy diet as

10   well as the vegetarian diet provided adequate food without causing GERD, and there was no medical

11   indication for a Kosher diet. (Pl. Opp’n, Ex. D.)

12          Plaintiff’s contention that GERD and Barrett’s are not food sensitives but rather medical

13   conditions is a mere disagreement with a medical diagnosis which does not give rise to a claim under

14   the Eighth Amendment. Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Furthermore,

15   although Plaintiff faults medical professionals for failing to prescribe him a proper medical diet that

16   does not contain food that irritates his GERD, it is undisputed that Plaintiff himself purchases and

17   voluntarily consumes foods that are known to aggravate his GERD. Moreover, although Plaintiff

18   claims falsification of his medical records, he offers no evidence to support his contention, and

19   Plaintiff does not have an independent right to an accurate prison record. See Hernandez v. Johnston,

20   833 F.2d 1316, 1319 (9th Cir. 1987); Crisp v. Wasco State Prison, No. 13-cv-01899-SKO (PC), 2015

21   WL 3486950, at *5 (E.D. Cal. June 2, 2015) (“While falsification or alteration of medical records may

22   supply facts relevant to an Eighth Amendment claim of deliberate indifference to serious medical

23   needs, Plaintiff has no independent claim for relief under the Eighth Amendment for ‘denial of

24   accurate medical records.’”); Bartholomew v. Traquina, No. 10-cv-03145 EFB P, 2011 WL 4085479,

25   at *3 (E.D. Cal. Sept. 13, 2011) (“The falsification of records itself is insufficient to state a cognizable

26   claim of deliberate indifference to plaintiff’s serious medical needs.”).

27          Based on the foregoing, there is no evidence from which a trier of fact could conclude that any

28   Defendant knew, based on Plaintiff’s medical condition, that the heart healthy diet with self-abstention

                                                          14
1    education would pose a substantial risk of serious harm to Plaintiff, but disregarded that risk anyway.

2    Accordingly, Defendants’ motion for summary judgment should be granted.

3                                                      IV.

4                                            RECOMMENDATION

5             Based on the foregoing, it is HEREBY RECOMMENDED that:

6             1.      Defendants’ motion for summary judgment be granted; and

7             2.      Judgment be entered in favor of Defendants.

8             These Findings and Recommendations will be submitted to the United States District Judge

9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after

10   being served with these Findings and Recommendations, the parties may file written objections with

11   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” The parties are advised that failure to file objections within the specified time

13   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.

14   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
16   IT IS SO ORDERED.

17   Dated:        April 13, 2020
18                                                     UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                        15
